department of the treasury internal_revenue_service tax_exempt_and_government_entities_division numbe release date uil te_ge eo examination commerce street dallas texas date employer_identification_number person to contact id number contact numbers phone fax certified mail- return receipt requested dear in a determination_letter dated november 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 c of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights our adverse determination was made for the following reasons you have failed to demonstrate that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders and individuals as required by sec_501 c of the code in addition your activities more than insubstantially further non-exempt purposes and you operate primarily for the benefit of private rather than public interests contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_61 c of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours margaret von lienen director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations s elizabeth street independence mo department of the treasury date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely nanette m downing director eo examinations letter rev catalog number 34809f form 886a department of the treasury service internal revenue exp1anation of items schedule no or exhibit year period ended december 20xx and december 20xx and december 20xx name of taxpayer issue s whether the internal_revenue_code continues to qualify for exemption under sec_50l c of facts the organization was granted exemption under 50l c of the internal_revenue_code per a determination_letter issued november 20xx the organization was founded and operated by president based on the determination application and its articles of incorporation the organization purposes are who serves as its a to discourage civil litigation b to increase public awareness ofthe illegal and unethical practices of many attorneys c to reduce stress and save people money d to keep attorneys honest e to gain respect for the legal profession t to improve the legal system in america g to seek justice for all h to cooperate with all public private religious agencies and professional groups in the furtherance of these ends i to financially support and promote the common cause j to solicit and receive fund for the accomplishment of the above purposes during the years under audit the organization's activities consisted of producing a quarterly newsletter maintaining the organization's website and ubi related activities conducted these activities the organization had no other members volunteers or employees the agent reviewed the organization's business records including did not provide any newsletter the agent was able to minutes bank statements and newsletter download a copy of the newsletter from the organization website only provides bank statements no other financial information was provided on april29 20xx the agent held an initial interview with the organization did not have any employees and that none of the officers or directors are compensated the organization did not issue any form_1099 for contract labor or w-2 for wages for the years under audit during the interview said under the organization's articles oflncorporation article ii sec_2 states no part of any net earning shall inure to the benefit of any member or individual and only the chief_executive_officer ceo board president of the association shall receive a salary for his her services under the organization bylaws article vii states the ceo shall receive a salary in the amount of of the annual gross_profits of the exhibit e l-7 for the years under audit the organization listed board_of directors person in the organization and managed the organization day-to-day operation as the organization's is the only the agent reviewed the organization's bank statements and identified questionable transactions that did not seems to further the organization's exempt_purpose these transactions were with various vendors including and exhibit a l the agent presented these questionable transactions to for explanation and requested receipts or documentation to support exempt purposes provide any supporting documentation to substantiate the nature of these transactions subsequent to this request said these transactions were for the repayment of a loan made to the organization the agent requested documentation to support the loan balance agent with a list of items exhibit c l no records were produced to substantiate any of the items reflected in the listing reconstructed the loan transactions and presented the did not form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx and december 20xx and december 20xx on august 20xx the organization entered into a contract with would file a writ of mandamus and prepare contact letters to sue lawyers judges and the state of organization was paid dollar_figure tax deductible the contract also states additional donation may be requested and must be produced in a timely manner exhibit b 2-l for this service per the contract the payment ofdollar_figure per the contract organization is identified as a donation and the during the review of the bank statements the agent found a check written to cash the memo section the check reflected cash for campaign the agent asked said this check was for repayment of the loan to provide the exempt_purpose of this payment law sec_1 c -1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals in order to be exempt as an organization described in sec_50l c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt operational_test primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_50l c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals usc unrelated_trade_or_business the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by section lli any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes ofthe profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_50 i 1q sec_1 50l c -l d l ii states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues while it is difficult to prove a negative the organization is certainly in a better position than the service to know the detailed facts surrounding its formation and operation therefore in an exemption application case the organization is required to furnish the service with the documents setting forth its purposes and rules of operation as well as a detailed explanation of its operations see revproc_84_46 1984_1_cb_541 sec_1_62-2 c reimbursement or other expense allowance arrangement- defined for purposes of sec_1_62-1 sec_1_62-1 t and the phrase reimbursement or other expense allowance arrangement means an arrangement that meets the requirements of paragraphs d business connection e substantiation and f returning amounts in excess of expenses of this section a payor may have more than one arrangement with respect to a particular employee depending on the facts and circumstances see paragraph d of this section payor treated as having two arrangements under certain circumstances accountable plans- i in general except as provided in paragraph c ii of this section if an arrangement meets the requirements of form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury service internal revenue explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx and december 20xx and december 20xx paragraphs d e and f of this section all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1_274-5t in general -to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure or use specified in paragraph b of this section it is not necessary to record information in an account book diary log statement of expense trip sheet or similar record which duplicates information reflected on a receipt so long as the account book etc and receipt complement each other in an orderly manner 412_f2d_1197 ct_cl _cert den 397_us_1009 an organization argued that it had paid its founder for expenses_incurred in connection with his services made reimbursements to him for expenditures on its behalf and made some payments to him as repayments on a loan the organization could produce no evidence of contractual agreements for services documents evidencing indebtedness or any explanation regarding the purposes for which expenses had been incurred 366_f2d_998 ct cis if unrelated_business_income comprises a substantial portion of an exempt organization's income loss of tax-exempt status may result arlie foundation v irs 283_fsupp2d_58 d d c the district_court found that the operational_test requires both an organization engage primarily in activities that accomplish its exempt_purpose and that not more than an insubstantial part of its activities further a non-exempt purpose though an incidental non-exempt purpose will not automatically disqualify an organization the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless ofthe number of importance of truly exempt purposes revrul_71_447 c b violation of constitutionally valid laws is inconsistent with exemption under sec_501 as a matter of trust law one of the main sources of the general law of charity planned activities that violate laws are not in furtherance of a charitable purpose a_trust cannot be created for a purpose which is illegal the purpose is illegal if the trust tends to induce the commission of crime or if the accomplishment of the purpose is otherwise against public policy where a policy is articulated in a statute making certain conduct a criminal offense then a_trust is illegal if its performance involves such criminal conduct or if it tends to encourage such conduct thus all charitable trusts and by implication all charitable organizations regardless of their form are subject_to the requirement that their purpose may not be illegal or contrary to public policy government position in accordance with the above-cited provisions ofthe code and regulations under c sec_1 50l c and court cases listed above the is not the type of an organization for which an exemption from tax was intended the following is a list of issues anyone ofthem would disqualify from tax exemption operational test- sec_1 50l c -l for an organization to be exempt as an organization described in sec_501 it has to meet the operational_test an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the contract between and the is contract for payment for services the services provided are not part of the organization exempt_purpose the income received this service is considered unrelated_business_income and is taxable under form 990-t the organization did not file a form 990-t for the audit year 20xx the organization haddollar_figure of total income which is considered substantial based on 366_f2d_998 ct cis if of ubi on total deposits ofdollar_figure form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx and december 20xx and december 20xx unrelated_business_income comprises a substantial portion of an exempt_organization income loss oftax exempt status may result lack of exempt_activities - the agent analyzed the organization minutes exhibit e newsletter the agent was unable to find any evidence of the organization exhibit e and bank statements for the organization activities the majority of the minutes discuss personal activities of primarily activities were for exempt purposes in the minutes the agent reviewed the organization newsletter the newsletter contains news updates and information regarding is father unable to find any evidence of the organization primarily activities were for exempt purposes the agent analyzed the organization bank statements most of the expenditures were for personal benefit the agent was unable to find any expenditures to support the organization primarily activities were for exempt purposes body exhumed and dna tested with organization funds the agent was had distribution of earnings - an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regs 50l c -l d l ii states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues in this case the agent identified questionable transactions from the business bank account that were not substantiated for an exempt_purpose these transactions appear to be personal and for the benefit of 20xx these payments were not reported as wages or reimbursements see exhibit a i for detail of these payments these payments are dollar_figure for 20xx and dollar_figure for 20xx dollar_figure for political campaign- cong rec big_number sec_50l c organizations may not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office around that time used entered the race for governor of funds for her campaign for governor exhibit a 2-l check and exhibit c l tax payer position claimed that all the questionable transactions identified from the organization's checking account were repayments of monies owed to her by the organization the agent requested information to substantiate the loan balance had no documentation and did not know the amount of the loan balance subsequently reconstructed loan transactions for a loan balance ofdollar_figure exhibit c l conclusion the organization has several violations that jeopardize its exempt status i the organization has no exempt_activities and no records to support exempt_activities the organization has substantial income from unrelated_business_income inurement to and the organization made a prohibited political_contribution all ofthese issues are in violation of50l c the agent reviewed information supplied by to the organization exhibit c l the document included the following listing to support her claim of an outstanding loan from her loan balances from ceo to and amounts paid back 20xx-20xx dollar_figure time sheet for total amount allocated to dollar_figure ceo 20xx-20xx partial court document assistance 20xx-20xx partial administrative time spent by ceo in 20xx-20xx administrative time spent on newsletters form 886-acrev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service exp1anation of items name of taxpayer schedule no or exhibit year period ended december 20xx and december 20xx and december 20xx amount would still owe ceo this doesn't include balance of20xx 20xx 20xx 20xx 20xx 20xx subtracting newsletter updates for years average amount dollar_figure if further calculations were completed and multiplied over years this would be dollar_figure added to the amount ofdollar_figure owed ceo per year dollar_figure dollar_figure total estimated amount owed ceo based on above documentation i according to the organization owes her dollar_figure also cover all cost of publishing promoting marketing and selling the book payment of of all gross_profits the agent reviewed the contract between regarding the book exhibit d l the contract was sign by board member signatures the contract has no basis or analysis on the payment ofdollar_figure length transaction and in the best interest of the organization the agent determines this transaction is per se private_inurement and the agent cannot consider the private benefit received from the organization to as repayment of this debt for both parties there were no if it is an arm's authoring a book the organization would would receive and the agent was unable to verify if the list of expenses was either for the organization or benefit for example there were payment made to credit cards without identifying item or services paid for business lunch with no receipts name of the persons attending and purpose utilities payments the organization does not own any real properties directtv medical payments gas and car maintenance the organization does not owns any automobiles etc the agent request backup documents supporting these claims from did not provide any of bank statements between 20xx to 20xx and the agent was unable to verify any draws may have made from the organization bank account between those periods since the agent was unable to verify the loan balance owe to supporting documents the agent cannot contribute private benefits as repayment of an outstanding loan since the agent cannot verify an existence of the loan refused to provide any additional documents from the organization due to the lack of identified in exhibit a i but claims that the organization owes herdollar_figure for time-spent working for the exhibit e l-7 the organization average less than dollar_figure organization yet there is no record ofwages payable and there is no issuance ofw-2 or also the organization bylaws states the ceo shall receive a salary in the amount of of the annual gross_profits of the per year exhibit c l-15 so base on that figure the total salary no documentation regarding the organization wages balance owe to and i the private benefit classified as payment of wages receives identified by the agent exhibit a i cannot be since there were and the non-filing ofw-2 could receive between year 20xx to 20xx is dollar_figure the government concludes that the exempt_organizations meet the requirements to be recognized as exempt from federal_income_tax under 50l c ofthe internal_revenue_code accordingly the organization's exempt status should be revoked effective january 20xx does not form 886-acrev department of the treasury - internal_revenue_service page -5-
